         Case 4:19-cv-05210-RMP        ECF No. 297   filed 04/12/21   PageID.6559 Page 1 of 10




       MICHAEL D. GRANSTON
     1 Deputy Assistant Attorney General
       WILLIAM D. HYSLOP
     2
       United States Attorney
     3 ALEXANDER K. HAAS
       Branch Director
     4 KERI L. BERMAN
       KUNTAL V. CHOLERA
     5 JOSHUA M. KOLSKY
       JASON C. LYNCH
     6 ALEXANDRA R. SASLAW, DC Bar No. 1618175
       Trial Attorneys
     7
       United States Department of Justice
,    8 Civil Division, Federal Programs Branch

     9 Attorneys for Defendants

    10
                                  UNITED STATES DISTRICT COURT
    11                           EASTERN DISTRICT OF WASHINGTON
                                           AT SPOKANE
    12
         STATE OF WASHINGTON, et al.,
    13

    14                             Plaintiffs,             No. 4:19-cv-5210-RMP

    15                      v.                            JOINT STATUS REPORT

    16 UNITED STATES DEPARTMENT OF
       HOMELAND SECURITY, et al.,
    17
                        Defendants
    18

    19

    20

    21

    22

         JOINT STATUS REPORT                                                U.S. DEPARTMENT OF JUSTICE
                                                                        1100 L St. NW, Washington, DC, 20003
         NO. 4:19-CV-05210-RMP                                                                (202) 353-0533
     Case 4:19-cv-05210-RMP     ECF No. 297   filed 04/12/21   PageID.6560 Page 2 of 10




 1          The parties respectfully submit this Joint Status Report pursuant to the Court’s

 2 March 11, 2021 Order. See Order, ECF No. 294. At the time of the parties’ previous

 3 Joint Status Report on March 11, 2021, Defendants expressed their belief that the

 4 remaining claims in this case should be dismissed in light of recent developments set out

 5 in that Report, including the operative vacatur of the 2019 Rule. See Jt. Status Rep., ECF

 6 No. 293. Plaintiffs opposed dismissal of their claims in light of a pending motion by the

 7 State of Arizona to intervene in the Ninth Circuit cases. Id. The parties therefore agreed

 8 to request a 30-day continuation of the stay of all claims in this matter pending the

 9 resolution of Arizona’s motion.

10          The Ninth Circuit denied the motion to intervene on April 8, 2021. See ECF No.

11 296. With that motion resolved, Defendants continue to believe that the remaining claims

12 in this case should be dismissed. Plaintiffs require additional time to decide how to

13 proceed in light of the Ninth Circuit’s ruling. Thus, the parties agreed to request a 10-

14 day continuation of the stay of all claims in this matter. The parties propose to file a

15 further status report on Thursday, April 22, 2021.

16

17
     Dated: April 12, 2021                 Respectfully submitted,
18
                                           MICHAEL D. GRANSTON
19                                         Deputy Assistant Attorney General

20                                         WILLIAM D. HYSLOP
                                           United States Attorney
21
                                           ALEXANDER K. HAAS
22
     JOINT STATUS REPORT                           1                        U.S. DEP’T OF JUSTICE
                                                               1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                           (202) 305-7664
     Case 4:19-cv-05210-RMP   ECF No. 297   filed 04/12/21   PageID.6561 Page 3 of 10




                                        Branch Director
 1
                                           /s/ Alexandra R. Saslaw
 2
                                        KERI L. BERMAN
 3                                      KUNTAL V. CHOLERA
                                        JOSHUA M. KOLSKY
 4                                      JASON C. LYNCH
                                        ALEXANDRA R. SASLAW, DC Bar No.
 5                                      1618175
                                        Trial Attorneys
 6                                      United States Department of Justice
                                        Civil Division, Federal Programs Branch
 7
                                        1100 L Street NW
 8                                      Washington, D.C. 20005
                                        Tel: (202) 514-4520
 9                                      alexandra.r.saslaw@usdoj.gov

10                                      Attorneys for Defendants
11                                      ROBERT W. FERGUSON
                                        Attorney General of Washington
12

13                                      /s/ Jeffrey T. Sprung
                                        JEFFREY T. SPRUNG, WSBA #23607
14                                      PAUL M. CRISALLI, WSBA #40681
                                        NATHAN K. BAYS, WSBA #43025
15                                      SPENCER W. COATES, WSBA #49683
                                        BRYAN M.S. OVENS, WSBA #32901
16                                      Assistant Attorneys General
                                        800 Fifth Avenue, Suite 2000
17
                                        Seattle, WA 98104-3188
18                                      (206) 464-7744
                                        Jeff.Sprung@atg.wa.gov
19                                      Nathan.Bays@atg.wa.gov
                                        Spencer.Coates@atg.wa.gov
20                                      Bryan.Ovens@atg.wa.gov
                                        Attorneys for Plaintiff State of Washington
21

22
     JOINT STATUS REPORT                         2                        U.S. DEP’T OF JUSTICE
                                                             1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                         (202) 305-7664
     Case 4:19-cv-05210-RMP   ECF No. 297   filed 04/12/21   PageID.6562 Page 4 of 10




                                        MARK R. HERRING
 1                                      Attorney General of Virginia
 2
                                        /s/ Michelle S. Kallen
 3                                      MICHELLE S. KALLEN, VSB #93286
                                        Deputy Solicitor General
 4                                      RYAN SPREAGUE HARDY, VSB #78558
                                        ALICE ANNE LLOYD, VSB #79105
 5                                      MAMOONA H. SIDDIQUI, VSB #46455
                                        Assistant Attorneys General
 6                                      Office of the Attorney General
                                        202 North Ninth Street
 7
                                        Richmond, VA 23219
 8                                      (804) 786-7240
                                        MKallen@oag.state.va.us
 9                                      RHardy@oag.state.va.us
                                        ALloyd@oag.state.va.us
10                                      MSiddiqui@oag.state.va.us
                                        SolicitorGeneral@oag.state.va.us
11                                      Attorneys for Plaintiff Commonwealth of Virginia
12

13                                      PHIL WEISER
                                        Attorney General of Colorado
14
                                        /s/ Eric R. Olson
15                                      ERIC R. OLSON, #36414
                                        Solicitor General
16                                      Office of the Attorney General
                                        Colorado Department of Law
17
                                        1300 Broadway, 10th Floor
18                                      Denver, CO 80203
                                        (720) 508 6548
19                                      Eric.Olson@coag.gov
                                        Attorneys for Plaintiff State of Colorado
20

21                                      KATHLEEN JENNINGS
                                        Attorney General of Delaware
22
     JOINT STATUS REPORT                         3                        U.S. DEP’T OF JUSTICE
                                                             1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                         (202) 305-7664
     Case 4:19-cv-05210-RMP   ECF No. 297   filed 04/12/21   PageID.6563 Page 5 of 10




 1                                      /s/ Christian Douglas Wright
                                        CHRISTIAN DOUGLAS WRIGHT, DE #3554
 2
                                        Director of Impact Litigation
 3                                      VANESSA L. KASSAB, DE #5612
                                        Deputy Attorney General
 4                                      Delaware Department of Justice
                                        820 N. French Street, 5th Floor
 5                                      Wilmington, DE 19801
                                        christian.wright@delaware.gov
 6                                      vanessa.kassab@delaware.gov
                                        Attorneys for Plaintiff the State of Delaware
 7

 8
                                        KWAME RAOUL
 9                                      Attorney General of Illinois

10                                      /s/ Liza Roberson-Young
                                        LIZA ROBERSON-YOUNG, #6293643
11                                      Public Interest Counsel
                                        Office of the Illinois Attorney General
12
                                        100 West Randolph Street, 11th Floor
13                                      Chicago, IL 60601
                                        (312) 814-5028
14                                      ERobersonYoung@atg.state.il.us
                                        Attorney for Plaintiff State of Illinois
15

16                                      CLARE E. CONNORS
                                        Attorney General of Hawai’i
17

18                                      /s/ Lili A. Young
                                        LILI A. YOUNG, #5886
19                                      Deputy Attorney General
                                        Department of the Attorney General
20                                      425 Queen Street
                                        Honolulu, HI 96813
21                                      (808) 587-3050
                                        Lili.A.Young@hawaii.gov
22
     JOINT STATUS REPORT                         4                        U.S. DEP’T OF JUSTICE
                                                             1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                         (202) 305-7664
     Case 4:19-cv-05210-RMP   ECF No. 297   filed 04/12/21   PageID.6564 Page 6 of 10




                                        Attorneys for Plaintiff State of Hawai’i
 1

 2
                                        BRIAN E. FROSH
 3                                      Attorney General of Maryland

 4                                      /s/ Jeffrey P. Dunlap
                                        JEFFREY P. DUNLAP, #1812100004
 5                                      Assistant Attorney General
                                        200 St. Paul Place
 6                                      Baltimore, MD 21202
                                        T: (410) 576-7906
 7
                                        F: (410) 576-6955
 8                                      JDunlap@oag.state.md.us
                                        Attorneys for Plaintiff State of Maryland
 9

10                                      MAURA HEALEY
                                        Attorney General of Commonwealth of
11                                      Massachusetts
12
                                        /s/ Abigail B. Taylor
13                                      ABIGAIL B. TAYLOR, #670648
                                        Chief, Civil Rights Division
14                                      DAVID UREÑA, #703076
                                        Special Assistant Attorney General
15                                      ANGELA BROOKS, #663255
                                        Assistant Attorney General
16                                      Office of the Massachusetts Attorney General
                                        One Ashburton Place
17
                                        Boston, MA 02108
18                                      (617) 963-2232
                                        abigail.taylor@mass.gov
19                                      david.urena@mass.gov
                                        angela.brooks@mass.gov
20                                      Attorneys for Plaintiff Commonwealth of
                                        Massachusetts
21

22
     JOINT STATUS REPORT                         5                        U.S. DEP’T OF JUSTICE
                                                             1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                         (202) 305-7664
     Case 4:19-cv-05210-RMP   ECF No. 297   filed 04/12/21   PageID.6565 Page 7 of 10




 1

 2
                                        DANA NESSEL
 3                                      Attorney General of Michigan

 4                                      /s/Toni L. Harris
                                        FADWA A. HAMMOUD, #P74185
 5                                      Solicitor General
                                        TONI L. HARRIS, #P63111
 6                                      First Assistant Attorney General
                                        Michigan Department of Attorney General
 7
                                        P.O. Box 30758
 8                                      Lansing, MI 48909
                                        (517) 335-7603 (main)
 9                                      HarrisT19@michigan.gov
                                        Hammoudf1@michigan.gov
10                                      Attorneys for the People of Michigan
11
                                        KEITH ELLISON
12
                                        Attorney General of Minnesota
13
                                        /s/ R.J. Detrick
14                                      R.J. DETRICK
                                        Assistant Attorney General
15                                      Atty. Reg. No. 0395336
                                        445 Minnesota Street, Suite 1400
16                                      St. Paul, MN 55101-2131
                                        (651) 757-1489 (Voice)
17
                                        (651) 282-5832 (Fax)
18                                      rj.detrick@ag.state.mn.us
                                        Attorneys for Plaintiff State of Minnesota
19

20                                      AARON D. FORD
                                        Attorney General of Nevada
21
                                        /s/ Heidi Parry Stern
22
     JOINT STATUS REPORT                         6                        U.S. DEP’T OF JUSTICE
                                                             1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                         (202) 305-7664
     Case 4:19-cv-05210-RMP   ECF No. 297   filed 04/12/21   PageID.6566 Page 8 of 10




                                        HEIDI PARRY STERN, #8873
 1                                      Solicitor General
                                        Office of the Nevada Attorney General
 2
                                        555 E. Washington Avenue, Suite 3900
 3                                      Las Vegas, NV 89101
                                        HStern@ag.nv.gov
 4                                      Attorneys for Plaintiff State of Nevada
                                        GURBIR S. GREWAL
 5                                      Attorney General of New Jersey
 6                                      /s/ Marie Soueid
                                        MARIE SOUEID, NJ #146849240
 7
                                        Deputy Attorney General
 8                                      Office of the Attorney General
                                        Richard J. Hughes Justice Complex
 9                                      25 Market Street, 1st Floor, West Wing
                                        Trenton, NJ 08625-0080
10                                      (609) 376-2564
                                        Marie.Soueid@law.njoag.gov
11                                      Attorneys for Plaintiff State of New Jersey
12

13                                      HECTOR BALDERAS
                                        Attorney General of New Mexico
14
                                        /s/ Tania Maestas
15                                      TANIA MAESTAS, #20345
                                        Chief Deputy Attorney General
16                                      P.O. Drawer 1508
                                        Santa Fe, NM 87504-1508
17
                                        tmaestas@nmag.gov
18                                      Attorneys for Plaintiff State of New Mexico

19
                                        PETER F. NERONHA
20                                      Attorney General of Rhode Island
21                                      /s/ Lauren E. Hill
                                        LAUREN E. HILL, #9830
22
     JOINT STATUS REPORT                         7                        U.S. DEP’T OF JUSTICE
                                                             1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                         (202) 305-7664
     Case 4:19-cv-05210-RMP   ECF No. 297   filed 04/12/21   PageID.6567 Page 9 of 10




                                        Special Assistant Attorney General
 1                                      Office of the Attorney General
                                        150 South Main Street
 2
                                        Providence, RI 02903
 3                                      (401) 274-4400 x 2038
                                        E-mail: lhill@riag.ri.gov
 4                                      Attorneys for Plaintiff State of Rhode Island

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
     JOINT STATUS REPORT                         8                        U.S. DEP’T OF JUSTICE
                                                             1100 L St. NW, Washington, DC, 20003
     NO. 4:19-CV-05210-RMP                                                         (202) 305-7664
     Case 4:19-cv-05210-RMP    ECF No. 297     filed 04/12/21   PageID.6568 Page 10 of 10




 1                              CERTIFICATE OF SERVICE
 2
           I hereby certify that on April 12, 2021 I electronically filed the foregoing with the
 3 Clerk of the Court using the CM/ECF system, which will send notification of such

 4 filing to all users receiving ECF notices for this case.

 5
                                            /s/ Alexandra R. Saslaw
 6                                          ALEXANDRA R. SASLAW
                                            United States Department of Justice
 7                                          Civil Division, Federal Programs Branch
                                            1100 L Street, NW
 8                                          Washington, D.C. 20005
 9                                          Attorney for Defendants
10

11

12

13

14

15

16

17

18

19

20

21

22
